DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-25 are pending in this Office Action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/22/2021, 10/12/2021, and 02/11/2022 filed is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The formal drawings received on 04/01/2021 have been entered.

Claim Objections
Claims 21-23 and 25 objected to because of the following informalities:  Claims 21-23 and 25 are improperly dependent on the method claim even though dependent claims 21-23 and 25 are article of manufacture claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12, 18-20, and 22-25 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Mehr, Nima S. (Pub. No.: US 2021/0344689, hereinafter, “Mehr”).
Claims 1, 18. Mehr teaches:
A method for identifying security threats to a datacenter, the method comprising: – in paragraphs [0031], [0101] (The stream of sensor logs can have information about interactions with the threat sensors, including an identifier of the source of the interaction, in some embodiments. The distributed threat sensor data aggregation and data export component can aggregate the information in the sensor logs by the source, and compute significance scores for the sources, in some embodiments. A significance score, for example, quantifies a likelihood that the source is engaging in threatening network communications. A threat intelligence system 100, as well as any number of other possible services, operates as part of a service provider network 102 and each comprise one or more software modules executed by one or more electronic devices at one or more data centers and geographic locations.)
from a plurality of host computers in the datacenter, receiving attribute sets for a plurality of flows, each respective attribute set for a respective flow comprising at least (1) a source identifier for the respective flow and (ii) an indicator as to whether the respective flow is indicative of the source of the respective flow being a security threat; – in paragraphs [0101], [0124] (A threat intelligence system 100, as well as any number of other possible services, operates as part of a service provider network 102 and each comprise one or more software modules executed by one or more electronic devices at one or more data centers and geographic locations. The table can include, for example, the IP address of the source of the interaction, the time of the last interaction, the number of threat sensors hit by the interactions from that source, the number of ports hit by the interactions from the source, the various protocols used by interactions from the source, and the different payloads downloaded to the threat data collector by the source.)
for each of a plurality of source identifiers, aggregating the received attribute sets to generate an aggregate attribute set for the source identifier that comprises a combined measurement of security threat indicators; and – in paragraph [0124] (The table can include, for example, the IP address of the source of the interaction, the time of the last interaction, the number of threat sensors hit by the interactions from that source, the number of ports hit by the interactions from the source, the various protocols used by interactions from the source, and the different payloads downloaded to the threat data collector by the source.)
for a particular source identifier, adjusting a security threat likelihood score for the source corresponding to the particular source identifier based on the combined measurement of security threat indicators for the source identifier. – in paragraph [0125] (The distributed threat sensor data aggregation and data export component 302 can include a significance score determinator 308 that computes significance scores 310 for the individual sources of interactions with the threat sensors, according to some embodiments. The significance score determinator 308 can use the aggregated table of threat sensor attacks for the day or date 304 as well as historical data from a database of threat sensor attacks for current and previous days 312 to compute the significance scores. In the example shown in FIG. 3, the significance score determinator 308 has computed a significance score of 52 for IP address “yyy.yyy.yyy.yyy”, a significance score of 87 for IP address “zzz.zzz.zzz.zzz”, and a significance score of 27 for IP address “vvv.vvv.vvv.vvv”.)

Claim 2. Mehr teaches The method of claim 1 – refer to the indicated claim for reference(s).
Mehr teaches:
wherein the source identifier for each flow is a source network address of the flow. – in paragraph [0124] (The table can include, for example, the IP address of the source of the interaction, the time of the last interaction, the number of threat sensors hit by the interactions from that source, the number of ports hit by the interactions from the source, the various protocols used by interactions from the source, and the different payloads downloaded to the threat data collector by the source.)

Claims 3, 23. Mehr teaches The method of claim 1 – refer to the indicated claim for reference(s).
Mehr teaches:
wherein aggregating the received attribute sets for the particular source identifier comprises determining a number of flows for the particular source identifier that comprise an indicator that the respective flow is indicative of the source being a security threat. – in paragraph [0124] (The table can include, for example, the IP address of the source of the interaction, the time of the last interaction, the number of threat sensors hit by the interactions from that source, the number of ports hit by the interactions from the source, the various protocols used by interactions from the source, and the different payloads downloaded to the threat data collector by the source.)

Claim 4. Mehr teaches The method of claim 3 – refer to the indicated claim for reference(s).
Mehr teaches:
wherein adjusting the security threat likelihood score for the particular source identifier comprises using a first formula when no flows with the particular source identifier comprise indicators that the respective flow is indicative of the source being a security threat. – in paragraph [0044] (The threat intelligence system strives to publish high fidelity indicators to reduce likelihood of false positives for its customers, in some of these embodiments. Threat indicators must be used based on their type (i.e. IP address, domain name, URL, processes and files names, user-agents), context (i.e. network protocol, target service, observation and activity timelines), and collection and curation methods (i.e. honeypots interaction level, fidelity scoring formula, data retention and weighting strategies).)

Claim 5. Mehr teaches The method of claim 4 – refer to the indicated claim for reference(s).
Mehr teaches:
wherein adjusting the security threat likelihood score for the particular source identifier comprises using a second formula when at least one flow with the particular source identifier comprises an indicator that the respective flow is indicative of the source being a security threat. – in paragraphs [0031], [0112] (A significance score, for example, quantifies a likelihood that the source is engaging in threatening network communications. The distributed threat sensor data collection and data export service 120 can also include a significance scoring component 124 that computes significance scores for the sources, in some embodiments. A significance score, for example, quantifies a likelihood that the source is engaging in threatening network communications. The distributed threat sensor data aggregation and data export service 120 can also include a threat sensor data and significance score exporter 126 that provides the significance scores to other destinations, in some embodiments.)

Claim 6. Mehr teaches The method of claim 5 – refer to the indicated claim for reference(s). 
Mehr teaches:
wherein the second formula adjusts the security threat likelihood score by an amount based on the number of flows for the particular source identifier that comprise an indicator that the respective flow is indicative of the source being a security threat. – in paragraphs [0059], [0066] (A threat data collector might use a weight-based characteristic in determining which specific characteristics to present in response to incoming communications. For example, a threat data collector might be configured to respond with a specific banner for a first certain percentage of time, while the threat data collector is configured to respond with another banner for second certain percentage of time (which can be the same or different percentage that the first certain percentage of time). As another example, each of the characteristics in a pool can be given a certain weight, such that a particular characteristic is used based on the proportion of its weight to the total weight of the entire pool. There are other methods of using a weight-based characteristic in determining which specific characteristics to present in response to incoming communications. This adjustment of weights can be communicated across multiple threat sensors. The threat sensors might communicate the adjustment of weights to the threat intelligence system, such as the threat sensor deployment and management component of the threat intelligence system, and the threat intelligence system might communicate this information to other threat sensors. In other embodiments, the threat sensors can communicate amongst themselves to coordinate the adjustment of weights for certain services or threat data collectors. Some or all threat sensors can communicate among themselves for multiple other purposes as well.)

Claim 7. Mehr teaches The method of claim 5 – refer to the indicated claim for reference(s).
Mehr teaches:
wherein the security threat likelihood score for the particular source identifier is not adjusted if the received attribute sets do not include any attribute sets for flows comprising the particular source identifier. – in paragraphs [0059], [0066] (A threat data collector might use a weight-based characteristic in determining which specific characteristics to present in response to incoming communications. For example, a threat data collector might be configured to respond with a specific banner for a first certain percentage of time, while the threat data collector is configured to respond with another banner for second certain percentage of time (which can be the same or different percentage that the first certain percentage of time). As another example, each of the characteristics in a pool can be given a certain weight, such that a particular characteristic is used based on the proportion of its weight to the total weight of the entire pool. There are other methods of using a weight-based characteristic in determining which specific characteristics to present in response to incoming communications. This adjustment of weights can be communicated across multiple threat sensors. The threat sensors might communicate the adjustment of weights to the threat intelligence system, such as the threat sensor deployment and management component of the threat intelligence system, and the threat intelligence system might communicate this information to other threat sensors. In other embodiments, the threat sensors can communicate amongst themselves to coordinate the adjustment of weights for certain services or threat data collectors. Some or all threat sensors can communicate among themselves for multiple other purposes as well.)

Claim 8. Mehr teaches The method of claim 1 – refer to the indicated claim for reference(s).
Mehr teaches:
wherein aggregating the received attribute sets comprises aggregating attribute sets received from the plurality of host computers over a particular time period. – in paragraph [0134] (The threat intelligence table 536 can aggregate information about each IP address for a certain period of time, in some embodiments. This certain period of time can by a day, in some embodiments. For example, for each source IP address on each day, there can be record in the threat intelligence table 536. The record can contain, for example, what port(s) were targeted, what payload classification(s) the payload(s) from the source were classified as, what service(s) the source interacted with, what threat sensor(s) the source interacted with, what protocol(s) the source used, and whether the source was involved in inbound interactions, outbound interactions, or both inbound and outbound interactions, during the period of time (such as a day). The threat intelligence table 536 can have a time to live, for each record, of a number of the periods of time (such as, for example, 30 days), in some embodiments.)

Claim 9. Mehr teaches The method of claim 1 – refer to the indicated claim for reference(s).
Mehr teaches:
wherein each respective attribute set for a respective flow comprises at least a source network address, a destination network address, a destination port, a protocol, and a number of connection errors detected. – in paragraph [0124] (The sensor logs aggregation component 306 of the distributed threat sensor data aggregation and data export component 302 can aggregate all the data into a format so that it is easier to process, in some embodiments. The sensor logs aggregation component 306 can aggregate the data into a table of threat sensor attacks for the day or date 304. The table can include, for example, the IP address of the source of the interaction, the time of the last interaction, the number of threat sensors hit by the interactions from that source, the number of ports hit by the interactions from the source, the various protocols used by interactions from the source, and the different payloads downloaded to the threat data collector by the source.)

Claim 10. Mehr teaches The method of claim 9 – refer to the indicated claim for reference(s).
Mehr teaches:
wherein the number of connection errors detected is the indicator as to whether the respective flow is indicative of the source of the respective flow being a security threat. – in paragraph [0125] (The distributed threat sensor data aggregation and data export component 302 can include a significance score determinator 308 that computes significance scores 310 for the individual sources of interactions with the threat sensors, according to some embodiments. The significance score determinator 308 can use the aggregated table of threat sensor attacks for the day or date 304 as well as historical data from a database of threat sensor attacks for current and previous days 312 to compute the significance scores. In the example shown in FIG. 3, the significance score determinator 308 has computed a significance score of 52 for IP address “yyy.yyy.yyy.yyy”, a significance score of 87 for IP address “zzz.zzz.zzz.zzz”, and a significance score of 27 for IP address “vvv.vvv.vvv.vvv”.)

Claim 11. Mehr teaches The method of claim 9 – refer to the indicated claim for reference(s). 
Mehr teaches:
wherein the connection errors comprise (i) indications of incomplete handshakes for transmission control protocol (TCP) flows and (ii) internet control message protocol (ICMP) errors for user datagram protocol (UDP) flows. – in paragraph [0163] (FIG. 13 is a logical diagram of a threat sensor containing a plurality of different threat data collectors, where the threat data collectors receive inbound communications from potential malicious actors, with low-interaction threat data collectors designed to capture interactions on service ports over TCP and UDP as well as ICMP messages, and medium-interaction threat data collectors for Telnet, SSH, and SSDP/UPnP, according to some embodiments. The diagram displays a number of different threat data collectors that can be implemented on a threat sensor. First, there are low interaction threat data collectors on TCP/UDP and ICMP 1304. There is also a telnet threat data collector 1306, an SSH treat data collector 1308, and an SSDP/UPnP threat data collector 1310.)

Claim 12. Mehr teaches The method of claim 9 – refer to the indicated claim for reference(s). 
Mehr teaches:
wherein aggregating the received attribute sets for a particular source identifier comprises determining a number of flows for the particular source with at least one connection error. – in paragraph [0124] (The sensor logs aggregation component 306 of the distributed threat sensor data aggregation and data export component 302 can aggregate all the data into a format so that it is easier to process, in some embodiments. The sensor logs aggregation component 306 can aggregate the data into a table of threat sensor attacks for the day or date 304. The table can include, for example, the IP address of the source of the interaction, the time of the last interaction, the number of threat sensors hit by the interactions from that source, the number of ports hit by the interactions from the source, the various protocols used by interactions from the source, and the different payloads downloaded to the threat data collector by the source.)

Claim 19. Mehr teaches The non-transitory machine-readable medium of claim 18 – refer to the indicated claim for reference(s). 
Mehr teaches:
wherein the program further comprises a set of instructions for reporting a first source as a likely security threat when the security threat likelihood score for the first source crosses a first threshold. – in paragraph [0151] (The flowchart transitions to block 820 which determines whether a threshold number of inbound communications have been received from the source. If a threshold number of inbound communications have been received from the source, then the flowchart simply returns to 810 since the threat sensor doesn't want to skew its collected data by disproportionately using data only from a single source. If a threshold number of inbound communications have not been received from the source, then the flowchart transitions to block 830 which determines whether the protocol can be determined from the inbound communication.)

Claim 20. Mehr teaches The non-transitory machine-readable medium of claim 19 – refer to the indicated claim for reference(s). 
Mehr teaches:
wherein the program further comprises sets of instructions for: reporting a second source as a likely safe source of data flows when the security threat likelihood score for the second source crosses a second threshold; and stopping tracking of the security threat likelihood score for a particular source to save memory when the security threat likelihood score for the particular source crosses either of the first and second thresholds. – in paragraph [0151] (The flowchart transitions to block 820 which determines whether a threshold number of inbound communications have been received from the source. If a threshold number of inbound communications have been received from the source, then the flowchart simply returns to 810 since the threat sensor doesn't want to skew its collected data by disproportionately using data only from a single source. If a threshold number of inbound communications have not been received from the source, then the flowchart transitions to block 830 which determines whether the protocol can be determined from the inbound communication.)

Claim 22. Mehr teaches The non-transitory machine-readable medium of claim 17 – refer to the indicated claim for reference(s).
Mehr teaches:
wherein the program is an analysis appliance that performs a plurality of analysis operations on the received attribute sets from the plurality of host computers. – in paragraph [0032] (The malware threat intelligence system can comprise a distributed threat sensor analysis and correlation component, in some embodiments. The distributed threat sensor analysis and correlation component can be implemented as a service of a malware threat intelligence system of a provider network, for example. In some embodiments, the distributed threat sensor analysis and correlation component obtains significance scores for different sources of interactions with the plurality of threat sensors. The distributed threat sensor analysis and correlation component can determine which of the sources are malicious actors based on the significance scores, in some embodiments. The component can receive identifiers of known actors, such as servers in a provider network, compute instances in the provider network, client devices in a client network, or deployed IoT devices in a remote network, in some embodiments. The distributed threat sensor analysis and correlation component can correlate the malicious actors with the known actors to identify which known actors might be infected by malware, in some of these embodiments.)

Claim 24. Claim 24 is substantially similar to claims 4-7.

Claim 25. Claim 25 is substantially similar to claims 9-10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehr, Nima S. (Pub. No.: US 2021/0344689, hereinafter, “Mehr”) in view of Kirner et al. (Pub. No.: US 2021/0084074, hereinafter, “Kirner”).
Claim 13. Mehr teaches The method of claim 12 – refer to the indicated claim for reference(s). 

Mehr does not explicitly teach:
wherein: each destination network address is associated with a particular data compute node (DCN) executing in the datacenter; and the method further comprises, prior to determining the number of flows for the particular source with at least one connection error, discarding flows directed to specific ports of at least a subset of the DCNs.
However, Kirner teaches
wherein: each destination network address is associated with a particular data compute node (DCN) executing in the datacenter; and the method further comprises, prior to determining the number of flows for the particular source with at least one connection error, discarding flows directed to specific ports of at least a subset of the DCNs. – in paragraph [0037] (To reduce or avoid false positives, the port matching module 402 may apply a noise suppression algorithm to filter the detection results. In a first embodiment of a noise suppression algorithm, a preprocessing step is performed to split the observed traffic flow data for a workload 138 into buckets each corresponding to a predefined time period (e.g., one day). The port matching module 402 then checks if there exists a time period where the total number of connections were greater than a predefined threshold (e.g., 10) for any unique combination of connection characteristics (e.g., source, destination, port and protocol), and discards connection data not meeting this criterion.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mehr with Kirner to include wherein: each destination network address is associated with a particular data compute node (DCN) executing in the datacenter; and the method further comprises, prior to determining the number of flows for the particular source with at least one connection error, discarding flows directed to specific ports of at least a subset of the DCNs, as taught by Mehr, in paragraph [0029], to implement a malware threat intelligence system that can be used to detect threats in a variety of types of environments.

Claim 14. Combination of Mehr and Kirner teaches The method of claim 13 – refer to the indicated claim for reference(s). 

Kirner further teaches 
wherein the specific ports for each DCN in the subset of DCNs comprise ports identified as being open on the DCN. – in paragraph [0037] (To reduce or avoid false positives, the port matching module 402 may apply a noise suppression algorithm to filter the detection results. In a first embodiment of a noise suppression algorithm, a preprocessing step is performed to split the observed traffic flow data for a workload 138 into buckets each corresponding to a predefined time period (e.g., one day). The port matching module 402 then checks if there exists a time period where the total number of connections were greater than a predefined threshold (e.g., 10) for any unique combination of connection characteristics (e.g., source, destination, port and protocol), and discards connection data not meeting this criterion.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mehr with Kirner to include wherein the specific ports for each DCN in the subset of DCNs comprise ports identified as being open on the DCN, as taught by Mehr, in paragraph [0029], to implement a malware threat intelligence system that can be used to detect threats in a variety of types of environments.

Claim 15. Combination of Mehr and Kirner teaches The method of claim 14 – refer to the indicated claim for reference(s). 

Kirner further teaches 
wherein the open ports for each of the DCNs are identified based on analysis of the flow attribute sets received from the plurality of host computers over a period of time. – in paragraph [0037] (To reduce or avoid false positives, the port matching module 402 may apply a noise suppression algorithm to filter the detection results. In a first embodiment of a noise suppression algorithm, a preprocessing step is performed to split the observed traffic flow data for a workload 138 into buckets each corresponding to a predefined time period (e.g., one day). The port matching module 402 then checks if there exists a time period where the total number of connections were greater than a predefined threshold (e.g., 10) for any unique combination of connection characteristics (e.g., source, destination, port and protocol), and discards connection data not meeting this criterion.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mehr with Kirner to include wherein the open ports for each of the DCNs are identified based on analysis of the flow attribute sets received from the plurality of host computers over a period of time, as taught by Mehr, in paragraph [0029], to implement a malware threat intelligence system that can be used to detect threats in a variety of types of environments.

Claim 16. Mehr teaches The method of claim 9 – refer to the indicated claim for reference(s).

Mehr does not explicitly teach:
further comprising, prior to aggregating the received attribute sets, eliminating attribute sets that have the same destination network address, destination port, and protocol as previously-aggregated attribute sets with connection errors.
However, Kirner teaches 
further comprising, prior to aggregating the received attribute sets, eliminating attribute sets that have the same destination network address, destination port, and protocol as previously-aggregated attribute sets with connection errors. – in paragraph [0037] (To reduce or avoid false positives, the port matching module 402 may apply a noise suppression algorithm to filter the detection results. In a first embodiment of a noise suppression algorithm, a preprocessing step is performed to split the observed traffic flow data for a workload 138 into buckets each corresponding to a predefined time period (e.g., one day). The port matching module 402 then checks if there exists a time period where the total number of connections were greater than a predefined threshold (e.g., 10) for any unique combination of connection characteristics (e.g., source, destination, port and protocol), and discards connection data not meeting this criterion.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mehr with Kirner to include further comprising, prior to aggregating the received attribute sets, eliminating attribute sets that have the same destination network address, destination port, and protocol as previously-aggregated attribute sets with connection errors, as taught by Mehr, in paragraph [0029], to implement a malware threat intelligence system that can be used to detect threats in a variety of types of environments.

Claim 17. Combination of Mehr and Kirner teaches The method of claim 16 – refer to the indicated claim for reference(s). 

Kirner further teaches 
wherein eliminating said attribute sets comprises using a probabilistic filter. – in paragraph [0037] (To reduce or avoid false positives, the port matching module 402 may apply a noise suppression algorithm to filter the detection results. In a first embodiment of a noise suppression algorithm, a preprocessing step is performed to split the observed traffic flow data for a workload 138 into buckets each corresponding to a predefined time period (e.g., one day). The port matching module 402 then checks if there exists a time period where the total number of connections were greater than a predefined threshold (e.g., 10) for any unique combination of connection characteristics (e.g., source, destination, port and protocol), and discards connection data not meeting this criterion.)
 It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mehr with Kirner to include wherein eliminating said attribute sets comprises using a probabilistic filter, as taught by Mehr, in paragraph [0029], to implement a malware threat intelligence system that can be used to detect threats in a variety of types of environments.

Claim 21. Combination of Mehr and Kirner teaches The non-transitory machine-readable medium of claim 17 – refer to the indicated claim for reference(s).

Kirner further teaches 
wherein the security threat likelihood score for a particular source measures a likelihood that the particular source is a port scanner. – in paragraph [0037] (To reduce or avoid false positives, the port matching module 402 may apply a noise suppression algorithm to filter the detection results. In a first embodiment of a noise suppression algorithm, a preprocessing step is performed to split the observed traffic flow data for a workload 138 into buckets each corresponding to a predefined time period (e.g., one day). The port matching module 402 then checks if there exists a time period where the total number of connections were greater than a predefined threshold (e.g., 10) for any unique combination of connection characteristics (e.g., source, destination, port and protocol), and discards connection data not meeting this criterion.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mehr with Kirner to include wherein the security threat likelihood score for a particular source measures a likelihood that the particular source is a port scanner, as taught by Mehr, in paragraph [0029], to implement a malware threat intelligence system that can be used to detect threats in a variety of types of environments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD RAZA whose telephone number is (571)272-7734. The examiner can normally be reached Monday-Friday, 7:00 A.M.-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD RAZA/Primary Examiner, Art Unit 2449